Citation Nr: 1535199	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-43 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active military service from September 1991 to April 1992, from January 1997 to September 1997, and from March 2003 to February 2003.  The Veteran also had additional service, to include active duty for training (ACDUTRA), in the United States Army Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board, in March 2013 and most recently in May 2014, when it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claims on appeal are decided.  Previously, in the March 2013 remand, the Board directed that the Veteran's claims file be sent to a VA examiner for review and to obtain medical opinions regarding the etiology of the Veteran's DM and sleep apnea.  Specifically, the examiner was directed to provide an opinion as to whether it was at least as likely as not that the Veteran's DM and/or sleep apnea was etiologically related to environmental exposures during active service.  The examiner was also directed to provide an opinion as to whether it was at least as likely as not that the Veteran's DM and/or sleep apnea was caused or aggravated by one or more of her service-connected disabilities.  

Further review of the record shows that the Veteran's claims file was sent for the directed review and opinions in September 2013.  At that time, the examiner opined that the Veteran's DM was less likely related to active service, to include environmental exposures while serving in Saudi Arabia and Bosnia.  In this regard, the examiner noted that DM was not caused by any environmental exposure.  The examiner also opined that the Veteran's DM was less likely proximately due to or aggravated by a service-connected disability.  The examiner did not provide a rationale for that opinion.  With regard to the Veteran's sleep apnea, the examiner opined that sleep apnea was less likely as not related to service, to include environmental exposures while service in Saudi Arabia and Bosnia, and was less likely as not caused or aggravated by a service-connected disability.  In this regard, the examiner noted that the Veteran's claims of sleep disturbance in service were not specifically diagnostic for sleep apnea and that she was not diagnosed with sleep apnea until 2008, long after her service separation.  The examiner did not provide a rationale for the opinion that sleep apnea was not caused or aggravated by a service-connected disability.  

Subsequently, and pursuant to the May 2014 remand, the Veteran's claims file was sent to the September 2013 VA examiner for an addendum opinion.  Importantly, however, the addendum opinions submitted by this examiner in July 2014 and May 2015 did not provide additional probative information.  

Significantly, the Board finds the September 2013, July 2014, and May 2015 medical opinions to be inadequate as the examiner failed to provide well-reasoned rationales for all conclusions reached.  First, the examiner specifically stated that DM was not caused by "any environmental exposures [emphasis added]."  However, the Board notes that there is a longstanding history of linking the development of DM to exposure to chemicals such as herbicide.  Further, while the Veteran in the current appeal was not exposed to herbicides, blanket conclusory statements such as those provided by the VA examiner in the current appeal are simply not adequate.  Further, as noted, the examiner failed to provide any rationale whatsoever for the opinions that the Veteran's DM and sleep apnea were not caused or aggravated by a service-connected disability.  As the opinions are not adequate, they cannot serve as the basis for a denial of entitlement to service connection.  Therefore, the Board finds that the Veteran should be afforded current VA examinations to determine the nature and etiology of her DM and sleep apnea.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  
Finally, the Board notes that further notice is needed to comply with the notice requirements for secondary service connection claims.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her representative with notice as to the issues of entitlement to service connection for DM and sleep apnea, to include as secondary to a service-connected disability.  38 C.F.R. §§ 3.310, 3.159 (2015); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2014).

2.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with her claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  She is to be notified of unsuccessful efforts to allow her the opportunity to obtain and submit those records for VA review.

3.  Then, schedule the Veteran for a VA examination(s) by an examiner(s) with appropriate expertise, who has not previously examined her, to determine the nature and etiology of her DM and sleep apnea.  The claims file must be made available to, and reviewed in its entirety by, the examiner(s).  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner(s) should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's DM and/or sleep apnea is etiologically related to the her active service, to specifically include environmental and chemical exposure sustained therein. 

The examiner(s) should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's DM and/or sleep apnea is caused or chronically worsened by a service-connected disability.  The examiner is hereby notified that the Veteran's service-connected disabilities include:  depression, hypertension, and tricuspid and mitral valve regurgitation.  

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination report(s) and medical opinions comport with this remand, and undertake any other development found to be warranted.

5.  Then, readjudicate the issues on appeal [entitlement to service connection for DM, to include as secondary to service-connected disabilities, and entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities].  If either decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, and her failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court. 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

